Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action regarding Application No. 16/804,064 filed 02/28/2020 is in response to Applicant’s arguments/remarks filed 06/15/2022. Applicant’s response has been given full consideration. 
Claims Amendment
No amendment to the claims was made in the response filed 06/15/2022. The status of the claims stands as originally filed. 
3.1	Original 		1-20 
Claims 1-20 are currently pending in this application, and all the claims are under full consideration. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1, 16, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keates (U.S. PG Publication 2018/0006332) in view of He et al. (U.S. PG Publication 2015/0024248)

This rejection was presented in the previous Office action and is maintained in this Office action. 
Regarding Claim 1 Keates discloses a method of making lithium-metal cell (Keates Fig. 5, 6, Title, paragraph 0016, 0071), the method comprises depositing anode material on both side of a current collector and depositing a first separator adjacent to one side of the anode material, and depositing a second separator adjacent to second side of the anode (Keates paragraph 0071), and the anode material is lithium-metal (Keates Fig. 3, 5, 7, paragraph 0030, 0032).
Keates is silent about the lithium-metal layer is pressure laminated between the first separator and second separator. He discloses a method of laminating a separator to an anode layer to form a battery laminate using a highly automated lamination machine for mass production of battery cells (He paragraph 0074). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the method of Keates by the method of He and included a lamination step so that a highly automated lamination process for mass production of battery cells is realized (He paragraph 0074). Further pressure is applied to the layers in paragraph [0080]. That the layers are folded inherently applies pressure laminating. This is the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). The disclosed anode configuration is considered equivalent to the anode subassembly sheets. Keates discloses a plurality of lithium metal anode assemblies, and cathode sheets and alternately stacking  (involves pressure) the lithium anode-subassembly sheets and cathode sheets (Keates Fig, 3, 5, 7) to form a stacked jelly roll (Keates Fig. 1).
Regarding claim 16 and 17 Keates discloses the separators-electrode assembly is inserted into a battery case, and then filled with an electrolyte (Keates paragraph 0037).
Regarding claim 20 Keates discloses the lithium-metal anode is coated on a first side and second side of a current collector (Keates Fig. 5, 7, paragraph 0028).

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Keates (U.S. PG Publication 2018/0006332) in view of He et al. (U.S. PG Publication 2015/0024248) and further in view of Hanson et al. (U.S. Patent 6,547,229)

This rejection was presented in the previous Office action and is maintained in this Office action.
The discussion of Keates and He as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claims in this section.
Regarding Claim 2 both Keates and He are silent about a cutting step of the laminated anode assembly. Hanson discloses an anode web of a four-layer structure, which includes a release liner, a solid electrolyte film, a lithium foil, and a second layer of solid electrolyte film (separator/anode /separator structure) (Hanson col. 8 lies 4-8), and teaches a first rotating cutting/lamination interface a rotary converting apparatus (Hanson col. 5 lines 12-15). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the method of Keates as modified by the lamination method of He and included a cutting step so as to form the anode assemblies in support of the automated lamination process for mass production of battery cells of He (He paragraph 0074). This is also considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 32143 IC).
The method of Keates discloses forming the anode-subassembly sheets (Keates Fig. 3, 5, 7, paragraph 0030, 0032),) and He discloses the forming includes forming a laminated web (He paragraph 0074) comprising the first separator, the lithium-metal layer, and the second separator of Keates (Keates Fig. 3, 5, 7, paragraph 0030, 0032), and Hanson discloses a method of cutting the laminated anode web (Hanson col. 8 lies 4-8, col. 5 lines 12-15) so as to form the anode- subassembly sheets.
Regarding Claim 3 in forming the laminated web Keates discloses contacting the first and second separators with the lithium-metal to form a multilayer structure (Keates Fig. 3, 5, 7, paragraph 0030, 0032), and He disclose a method of laminating a separator to an anode layer to form a battery laminate (He paragraph 0074), equivalent to applying pressure to the multilayer structure to form the laminated web.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Keates (U.S. PG Publication 2018/0006332) in view of He et al. (U.S. PG Publication 2015/0024248) and further in view of Hanson et al. (U.S. Patent 6,547,229) and Guy (U.S. PG Publication 2006/0123622)

This rejection was presented in the previous Office action and is maintained in this Office action.
The discussion of Keates, He and Hanson as applied to claim 2 and 3 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 4 He is silent about the pressure during lamination of the anode web is carried by feeding the multilayer structure through pinch rollers. Guy discloses a multilayer electrochemical assemblies (Guy paragraph 0002) particularly to devices having an anode based on lithium (Guy paragraph 0003) for making batteries (Guy paragraph 0004), a device enabling such electric energy storage assemblies to be made automatically and continuously (Guy paragraph 0006) achieved by a device comprising means for laminating sheet structures received from various feed means (Guy paragraph 0008), the laminating means include pinch rollers mounted to rotate about parallel axes and having the stack formed by the superposed layers passing between them (Guy paragraph 0146), and the two pinch rollers are urged towards each other with a controlled amount of force; and therefore, they exert controlled pressure on the sheets conveyed between these rollers (Guy paragraph 0147). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used pinch rollers in the lamination method of He (He paragraph 0074) because as taught by Guy such pinch rollers can exert controlled pressure over the laminated sheets during lamination (Guy paragraph 0147). According to the MPEP this modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 32143 IC).

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Keates (U.S. PG Publication 2018/0006332) in view of He et al. (U.S. PG Publication 2015/0024248) and further in view of Engel et al. (U.S. PG Publication 2015/0171430)

This rejection was presented in the previous Office action and is maintained in this Office action.
The discussion of Keates and He as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section,
Regarding Claim 5 Keates is silent about the separator include a functional coating that is in contact with the lithium-metal layer. Engel discloses a method of manufacturing of a functional layer for a lithium cell (Engel Title) in particular for a lithium metal anode (Engel paragraph 0006), wherein the separator layer includes the particles 14 and binder 16 applied on a carrier 18 (Engel Fig. 1, paragraph 0036), and situated between the anode and cathode may be used as protective layer for anode 30 (Engle paragraph 0039) and is, therefore, in contract with the lithium-metal anode (Engel Fig. 2, paragraph 0039). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have modified the separator of Keates by the teaching of Engle and included a functional layer in the separator for the benefit of acting as a protection layer for the lithium-metal anode as taught by Engel (Engle paragraph 0039). According to the MPEP this modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 32143 IC).
Regarding Claim 6 Engle discloses the functional coating 14, 16 include particles 14 ceramic material (Engle paragraph 0036).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Keates (U.S. PG Publication 2018/0006332) in view of He et al. (U.S. PG Publication 2015/0024248) and further in view of Engel et al. (U.S. PG Publication 2015/0171430) and Woo et al. (U.S. PG Publication 2019/0074520)

This rejection was presented in the previous Office action and is maintained in this Office action.
The discussion of Keates, He and Engle as applied to claim 1and 5 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 7 Engel discloses the functional layer 20 include particle 14 of at least one inorganic, in particular ceramic (Engel paragraph 0036), but is silent about the particles in the functional coating include lithium fluoride. Woo discloses a protective layer for a lithium-metal anode for a secondary battery formed along a surface of the lithium metal layer (Woo paragraph 0011), and the protective layer may be formed by deposition of lithium fluoride (LiF) (Woo paragraph 0013). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the functional layer of Engle which teaches ceramic material particles in the functional layer (Engle paragraph 0036, 0039) and used instead lithium fluoride (LiF) as taught by Woo (Woo paragraph 0011, 0013) in place of the ceramic particle used in the functional layer whose function is as a protective layer of the lithium- metal anode (Woo paragraph 0011, 0013) since Woo teaches that lithium fluoride can also be used as a protective layer of a lithium-metal anode (Woo paragraph 0011, 0013). Such a modification according to the MPEP is considered simple substitution of one known element for another to obtain predictable result (MPEP 2143 I B).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Keates (U.S. PG Publication 2018/0006332) in view of He et al. (U.S. PG Publication 2015/0024248) and further in view of Engel et al. (U.S. PG Publication 2015/0171430) and Herle (U.S. PG Publication 2017/0324073)

This rejection was presented in the previous Office action and is maintained in this Office action.
The discussion of Keates, He and Engle as applied to claim 1 and 5 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 8 Engel discloses the functional layer 20 include particle 14 of at least one inorganic, in particular ceramic (Engel paragraph 0036), but is silent about the particles in the functional coating include lithium carbonate. Herle discloses a fabrication method of battery separator wherein a lithium metal is deposited on a separator film and the lithium metal may be coated with a protective layer of lithium carbonate (Herle paragraph 0022). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the functional layer of Engle which teaches ceramic material particles in the functional layer (Engle paragraph 0036, 0039) and used instead lithium carbonate (Li2CO3) as taught by Herle (Herle paragraph 0022) in place of the ceramic particle used in the functional layer whose function is as a protective layer of the lithium-metal anode (Woo paragraph 0011, 0013) since Herle teaches that lithium carbonate can also be used as a protective layer of a lithium- metal anode (Herle paragraph 0022). Such a modification according to the MPEP is considered simple substitution of one known element for another to obtain predictable result (MPEP 2143 I B).

Claim 9, 10, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Keates (U.S. PG Publication 2018/0006332) in view of He et al. (U.S. PG Publication 2015/0024248) and further in view of Engel et al. (U.S. PG Publication 2015/0171430) and Hanson et al. (U.S. Patent 6,547,229)

This rejection was presented in the previous Office action and is maintained in this Office action.
The discussion of Keates and He as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 9 and 10 Keates is silent about the separator include a functional coating that is in contact with the lithium-metal layer. Engel discloses a method of manufacturing of a functional layer for a lithium cell (Engel Title) in particular for a lithium metal anode (Engel paragraph 0006), wherein the separator layer includes the particles 14 and binder 16 applied on a carrier 18 (Engel Fig. 1, paragraph 0036), and situated between the anode and cathode may be used as protective layer for anode 30 (Engle paragraph 0039) and is, therefore, in contract with the lithium-metal anode (Engel Fig. 2, paragraph 0039). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the separator of Keates by the teaching of Engle and included a functional layer in the separator for the benefit of acting as a protection layer for the lithium-metal anode as taught by Engel (Engle paragraph 0039).
Keates and He are silent about a cutting step of the laminated anode assembly. Hanson discloses an anode web of a four-layer structure, which includes a release liner, a solid electrolyte film, a lithium foil, and a second layer of solid electrolyte film (separator/anode /separator structure) (Hanson col. 8 lies 4-8), and teaches a first rotating cutting/lamination interface a rotary converting apparatus (Hanson col. 5 lines 12-15). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the method of Keates modified by the lamination method of He by the teaching of Hanson (Hanson col. 5, page 12-15) and included a cutting step so as to form the anode assemblies in support of the automated lamination process for mass production of battery cells of He (He paragraph 0074). This is also considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 32143 IC).
Regarding claim 11 and 12 Engle discloses the ceramic particle are applied to the carrier  in presence of a polymeric binder (Engle paragraph 0036), where the polymeric binder provides a porous separator.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Keates (U.S. PG Publication 2018/0006332) in view of He et al. (U.S. PG Publication 2015/0024248) and further in view of Engel et al. (U.S. PG Publication 2015/0171430), Hanson et al. (U.S. Patent 6,547,229) and Woo et al. (U.S. PG Publication 2019/0074520)

This rejection was presented in the previous Office action and is maintained in this Office action.
The discussion of Keates, He, Mason and Engle as applied to claim 1, 9 and 10 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding claim 13 Engel discloses the functional layer 20 include particle 14 of at least one inorganic, in particular ceramic (Engel paragraph 0036), but is silent about the particles in the functional coating include lithium fluoride. Woo discloses a protective layer for a lithium-metal anode for a secondary battery formed along a surface of the lithium metal layer (Woo paragraph 0011), and the protective layer may be formed by deposition of lithium fluoride (LiF) (Woo paragraph 0013). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the functional layer of Engle which teaches ceramic material particles in the functional layer (Engle paragraph 0036, 0039) and used instead lithium fluoride (LiF) as taught by Woo (Woo paragraph 0011, 0013) in place of the ceramic particle used in the functional layer whose function is as a protective layer of the lithium- metal anode (Woo paragraph 0011, 0013) since Woo teaches that lithium fluoride can also be used as a protective layer of a lithium-metal anode (Woo paragraph 0011, 0013). Such a modification according to the MPEP is considered simple substitution of one known element for another to obtain predictable result (MPEP 2143 I B).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Keates (U.S. PG Publication 2018/0006332) in view of He et al. (U.S. PG Publication 2015/0024248) and further in view of Engel et al. (U.S. PG Publication 2015/0171430), Hanson et al. (U.S. Patent 6,547,229) and Herle (U.S. PG Publication 2017/0324073)

This rejection was presented in the previous Office action and is maintained in this Office action.
The discussion of Keates, He, Mason and Engle as applied to claim 1, 9 and 10 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 14 Engel discloses the functional layer 20 include particle 14 of at least one inorganic, in particular ceramic (Engel paragraph 0036), but is silent about the particles in the functional coating include lithium carbonate. Herle discloses a fabrication method of battery separator wherein a lithium metal is deposited on a separator film and the lithium metal may be coated with a protective layer of lithium carbonate (Herle paragraph 0022). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the functional layer of Engle which teaches ceramic material particles in the functional layer (Engle paragraph 0036, 0039) and used instead lithium carbonate (Li2CO3) as taught by Herle (Herle paragraph 0022) in place of the ceramic particle used in the functional layer whose function is as a protective layer of the lithium-metal anode (Woo paragraph 0011, 0013) since Herle teaches that lithium carbonate can also be used as a protective layer of a lithium-metal anode (Herle paragraph 0022). Such a modification according to the MPEP is considered simple substitution of one known element for another to obtain predictable result (MPEP 2143 IB).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Keates (U.S. PG Publication 2018/0006332) in view of He et al. (U.S. PG Publication 2015/0024248) and further in view of Engel et al. (U.S. PG Publication 2015/0171430), Hanson et al. (U.S. Patent 6,547,229) and Guy (U.S. PG Publication 2006/0123622)

This rejection was presented in the previous Office action and is maintained in this Office action.
The discussion of Keates, He, Mason and Engle as applied to claim 1, 9 and 10 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 15 He is silent about the pressure during lamination of the anode web is carried by feeding the feeding the multilayer structure through pinch rollers. Guy discloses a multilayer electrochemical assemblies (Guy paragraph 0002) particularly to devices having an anode based on lithium (Guy paragraph 0003) for making batteries (Guy paragraph 0004), a device enabling such electric energy storage assemblies to be made automatically and continuously (Guy paragraph 0006) achieved by a device comprising means for laminating sheet structures received from various feed means (Guy paragraph 0008), the laminating means include pinch rollers mounted to rotate about parallel axes and having the stack formed by the superposed layers passing between them (Guy paragraph 0146), and the two pinch rollers are urged towards each other with  a controlled amount of force; and therefore, they exert controlled pressure on the sheets conveyed between these rollers (Guy paragraph 0147). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have used pinch rollers in the lamination method of He (He paragraph 0074) because as taught by Guy such pinch rollers can exert controlled pressure over the laminated sheets during lamination (Guy paragraph 0147). According to the MPEP this modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 32143 IC).

Claim 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Keates (U.S. PG Publication 2018/0006332) in view of He et al. (U.S. PG Publication 2015/0024248) and further in view of Balogh et al. (U.S. PG Publication 2019/0319259)

This rejection was presented in the previous Office action and is maintained in this Office action.
The discussion of Keates and He as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 18 and 19 Keates discloses the lithium-metal anode thickness is 25 microns (Keates Fig. 4), but also discloses the relative thicknesses of the layers of current collector (403), cathode (404), separator (406), anode (408) and current collector (410) are approximate, used herein for an example, and may be altered (Keates paragraph 0028). Keates, however, does not expressly disclose that the anode thickness is less than 20 microns as recited in claim 18 or less than 10 as recited in claim 19. Balogh discloses a method of forming a lithium-based electrode assembly (Balogh paragraph 0008), and a lithium metal electrode (Balogh paragraph 0008).
Balogh discloses the lithium metal electrode has a thickness ranging from about 1 micron to about 20 microns (Balogh paragraph 0016, 0047) and optionally from 2 microns to 10 microns (Balogh paragraph 0047). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have modified the lithium-metal anode of Keates by the teaching of Balogh and made the thickness of the lithium-metal anode in the disclosed range of about 1 micron to about 20 microns as taught by Balogh (Balogh paragraph 0016, 0047) since Balogh teaches the use of the lithium metal anode in the disclosed thickness provides a lithium battery that can have a higher energy density potentially doubling storage capacity and halving the size of the battery, while maintaining a similar cycle life as other lithium ion batteries (Balogh paragraph 0004). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). The disclosed range of about 1 micron to about 20 microns is included in the claimed range for claim 18 of less than 20 microns, and overlaps with the range for claim 19 of less than 10 microns. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Response to Argument
Applicant’s response filed 6/15/22 has been considered but is not persuasive. Applicant traverses the rejection of the claims presented in the previous non-final Office action dated 04/15/2022 rejected under 103 over Keates (U.S. PG Pub. 2018/0006332) in view of He et al. (U.S. PG Pub. 2015/0024248). Applicant argues that the disclosure of Keates in paragraph [0017] has an apparent error in the order of the electrodes. Examiner notes that paragraph [0017] of Keats does not have such a description since it describes an anode for a Li-ion battery can be lithium in its metallic form. Applicant perhaps meant paragraph [0071] and not paragraph [0017]. Applicant points to Fig. 32 and entirety of paragraph [0017], which probably is in error and should be “entirety of paragraph [0071]”. The disclosure of Keates in paragraph [0071] describes the arrangement of the layers of the anode electrode and the cathode electrode. The disclosure in paragraph [0071] first describe the formation of the two or more layers including providing  a first anode current collector, disposing a first anode material layer on a first side and a second anode material on a second side, disposing a first separator. The disclosure further states disposing a first cathode current collector layer adjacent to the first anode material layer, and disposing a first cathode material layer adjacent to the first cathode current collector layer. 
Examiner notes that there is no error in the configuration of the layer as disclosed in paragraph [0071] since the cathode current collector is disposed adjacent to an anode material and it is known in the art and obvious to a person of ordinary skill that there is always a separator disposed tween the anode and the cathode, and the therefore, the cathode current collector being adjacent to the first anode material layer does not mean they are in electrical contact but rather disposed on the same side of the anode current collector where the first anode material is deposited. The examiner also notes that the disclosure of Keates as presented in the Office action discloses a method of making lithium-metal battery that has multiple stacked layer that have rolled construction and that modified Keats discloses the claimed method. Applicant’s assertion that paragraph [0017] or ([0071) of Keates is written incorrectly is not persuasive as applicant cannot disregard a reference teaching. 
Applicant argues that neither Keates nor He disclose the claimed method and that the present rejection is  a hindsight reconstruction (Remarks page 7-9). Examiner respectfully disagrees with Applicant’s conclusion. Examiner notes that Keates discloses the method of forming the stacked and rolled electrode assembly as presented above. He on the other hand discloses a method of laminating electrode layers to form a battery laminate using a highly automated lamination machine for mass production of battery cells. The lamination of the layer is achieved by pressing the layers together as disclosed in He paragraph [0147]. Thus, Keates as modified by He discloses the claimed lithium metal pressure laminated between separators. 
Applicant argues that the invention is not obvious over the combined teaching of Keates and He and argues by quoting the MPEP that  in an obviousness rejection consideration of the invention as a whole and not simply whether the difference between them would have been obvious is required (Remarks page 9-10). Examiner notes that the invention was indeed considered as a whole, a method of making lithium-metal battery. Both references of Keates and He are analogous since both are in the same filed of endeavor, namely the art of lithium batteries and method of providing such cells. As noted in this section and in the rejection of the claims Keates discloses a lithium -metal battery and a method of providing such a battery wherein the method comprising stacking( involves pressure) of electrode assemblies including a lithium anode and a cathode disposing two or more layer sets of the electrodes and separators disposed in between them and then rolled, equivalent to the stacked jellyroll. On the other hand He also discloses a lithium-sulfur battery formed by laminated electrodes with an electrolyte-separator disposed in between the electrodes, and the lamination of the layers is achieved by hot pressing the layers together as disclosed in He paragraph [0147]. Therefore, in view of the disclosure of Keates and He and the claimed invention it is not persuasive to argue that the claimed invention was not considered as a whole.  Applicant’s argument is not persuasive. 
Applicant presents benefits of using specific methodology to obtain benefits that include simplifying the cell-stacking machinery, avoiding the need of stacking machinery to directly handle lithium metal, allowing the use of extremely thin lithium-metal foil, allowing to make jellyroll to be made much quicker, and providing a platform for indirectly applying functional coating to lithium-metal (Remarks page 10). Examiner notes that these features are not claimed subject matter and cannot be imported to the claims. Therefore, the argument presented is not persuasive. 
Applicant then traverses the rejection of the dependent claims  and argues since the dependent claims ultimately depend on claim 1 the  combined disclosure of the applied references cannot render obvious any of claim 1 and the dependent claims (Remarks page 11-13). Examiner notes that the discussion presented above extend to the dependent claims as well, and Applicant’s argument with regard to the rejection of the dependent claims is not persuasive. 
Examiner notes for reasons presented in the previous Office actin and in this Office action the combined teaching of the primary reference, the secondary references and the tertiary references renders the claimed invention obvious. Therefore, the previously presented rejection is maintained in this Office action and made final. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722           

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722